United States Court of Appeals
      for the Federal Circuit
                ______________________

         BRADIUM TECHNOLOGIES LLC,
                  Appellant

                          v.

    ANDREI IANCU, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
   AND DIRECTOR OF THE UNITED STATES
     PATENT AND TRADEMARK OFFICE,
                  Intervenor
            ______________________

                 2017-2579, 2017-2580
                ______________________

    Appeals from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in Nos. IPR2016-
00448, IPR2016-00449.
                 ______________________

                Decided: May 13, 2019
                ______________________

    MICHAEL SHANAHAN, Bradium Technologies, LLC, Suf-
fern, NY, argued for appellant.

   MICHAEL S. FORMAN, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA, ar-
gued for intervenor. Also represented by THOMAS W.
KRAUSE, JOSEPH MATAL, BRIAN RACILLA, FARHEENA
YASMEEN RASHEED.
                ______________________
2                        BRADIUM TECHNOLOGIES LLC v. IANCU




    Before MOORE, REYNA, and CHEN, Circuit Judges.
REYNA, Circuit Judge.
    In this consolidated appeal, Bradium Technologies
LLC appeals final written decisions of the Patent Trial and
Appeal Board finding the claims of U.S. Patent Nos.
7,908,343 and 8,924,506 unpatentable as obvious in two in-
ter partes review proceedings. Because the Board did not
err in construing the relevant claim terms and because
substantial evidence supports the Board’s decision, we af-
firm.
                        BACKGROUND
                 I. The Patents at Issue
    Bradium Technologies LLC (“Bradium”) is the assignee
of U.S. Patent Nos. 7,908,343 (“the ’343 patent”) and
8,924,506 (“the ’506 patent”), both entitled “Optimized Im-
age Delivery over Limited Bandwidth Communication
Channels.” The ’506 patent is a continuation-in-part of the
’343 patent. Both patents have similar written descrip-
tions. 1
     The patents are broadly directed to retrieving large-
scale images over network communication channels in low-
bandwidth conditions and to displaying such images on cli-
ent devices with limited processing power. The preferred
embodiment of the invention includes an image server and
a client device connected to each other over a network. The
image server stores high-resolution and often three-dimen-
sional (“3D”) map or satellite imagery of geographic


    1   This opinion refers to the written description por-
tions shared by both patents as the “shared written de-
scription.” Where the written description language is the
same, this opinion cites to the written description of the
’343 patent.
BRADIUM TECHNOLOGIES LLC v. IANCU                          3



regions. This high-resolution source image data is pre-pro-
cessed by the image server to create a series of derivative
copies of the image of progressively lower resolution. Each
of the derivative images is subdivided into an array of
fixed-size, discrete sections, which the shared written de-
scription calls “image parcels.” The image parcels are
stored on the image server in a file of predefined configura-
tion, such that any image parcel can be located within a
series of K1-N derivative images by specifying an address
KD, X, Y, where subscript D is the image resolution index,
and X and Y are the corresponding image array coordi-
nates. Figure 2 illustrates this process:




’343 patent, Fig. 2.
    The preferred embodiment also includes a client device
on which a user views the images sent by the image server.
The user is presented with a 3D field of view (the viewing
frustum) of the image, and can use navigational controls to
change her view of the image in any direction, modeling fly-
over navigation of the image. As the user’s field of view
changes, a different portion of the image needs to be re-
trieved from the image server and displayed in high reso-
lution. To do so, the client device determines the priority
of the image parcels to be requested from the server based
4                       BRADIUM TECHNOLOGIES LLC v. IANCU




on the user’s field of view and requests the image parcels
from the image server. The image parcel requests are
placed in a queue and issued in priority order. In the pre-
ferred embodiment, the image data is then transmitted
from the image server to the client device using the TCP/IP
network protocol, with each network packet containing one
image parcel.
     Request priority may be based on the resolution of im-
age parcels such that, “[i]n general, image parcels with
lower resolution levels will accumulate greater priority val-
ues.” ’343 patent col. 10 ll. 6–8. This priority “generally
assures that a complete image of at least low resolution will
be available for rendering.” Id. col. 10 ll. 12–14. Closer to
the user’s viewpoint, however, higher-resolution image
parcels are prioritized, rendering the portion of the image
that the user is actively observing at a higher level of de-
tail. Id. col. 10 ll. 15–21.
     The shared written description explains that this
method optimizes image delivery and display, while mini-
mizing network latency, and solves the problem in the prior
art of transmitting large-scale images over networks with
lower bandwidth connections. According to the shared
written description, “[s]uch limited bandwidth conditions
may exist due to either the direct technological constraints
dictated by the use of a low bandwidth data channel or in-
direct constraints imposed on relatively high-bandwidth
channels by high concurrent user loads.” ’343 patent col. 3
ll. 9–14. The shared written description further states that
the claimed invention “provide[s] an efficient system and
methods of optimally presenting image data on client sys-
tems with potentially limited processing performance, re-
sources, and communications bandwidth.” Id. col. 3 ll. 40–
44.
    The term “limited bandwidth communications chan-
nel” is at issue on appeal. Independent claim 13 of the ’343
patent is representative. It recites:
BRADIUM TECHNOLOGIES LLC v. IANCU                       5



   13. A display system for displaying a large-scale
   image retrieved over a limited bandwidth commu-
   nications channel, said display system comprising:
       a display of defined screen resolution for
       displaying a defined image;
       a memory providing for the storage of a plu-
       rality of image parcels displayable over re-
       spective portions of a mesh corresponding
       to said defined image;
       a communications channel interface sup-
       porting the retrieval of a defined data par-
       cel    over     a    limited     bandwidth
       communications channel;
       a processor coupled between said display,
       memory and communications channel in-
       terface, said processor operative to select
       said defined data parcel, retrieve said de-
       fined data parcel via said limited band-
       width communications channel interface
       for storage in said memory, and render said
       defined data parcel over a discrete portion
       of said mesh to provide for a progressive
       resolution enhancement of said defined im-
       age on said display; and
       a remote computer, coupled to the limited
       bandwidth communications channel, that
       delivers the defined data parcel wherein
       delivering the defined data parcel further
       comprises processing source image data to
       obtain a series K1-N of derivative images of
       progressively lower image resolution and
       wherein series image K0 being subdivided
       into a regular array wherein each resulting
       image parcel of the array has a predeter-
       mined pixel resolution wherein image data
6                         BRADIUM TECHNOLOGIES LLC v. IANCU




        has a color or bit per pixel depth represent-
        ing a data parcel size of a predetermined
        number of bytes, resolution of the series
        K1-N of derivative images being related to
        that of the source image data or predeces-
        sor image in the series by a factor of two,
        and said array subdivision being related by
        a factor of two such that each image parcel
        being of a fixed byte size, wherein the pro-
        cessing further comprises compressing
        each data parcel and storing each data par-
        cel on the remote computer in a file of de-
        fined configuration such that a data parcel
        can be located by specification of a KD, X, Y
        value that represents the data set resolu-
        tion index D and corresponding image ar-
        ray coordinate.
’343 patent col. 12 l. 38–col. 13 l. 10.
    Claim 15 of the ’343 patent, which depends from claim
13, describes prioritization. It recites:
    15. The display system of claim 13, wherein said
    processor is operative to prioritize the retrieval of
    said data parcel among a plurality of selected data
    parcels pending retrieval, wherein the relative pri-
    ority of the data parcel is based on the difference in
    the resolution of the image parcel and the resolu-
    tion of said plurality of selected data parcels.
Id. col. 13 ll. 16–21.
    The claimed step of “associating a prioritization value”
is at issue on appeal. Claim 10 of the ’343 patent, which
depends from claim 1, is representative. Together, these
claims recite:
    1. A method of retrieving large-scale images over
    network communications channels for display on a
BRADIUM TECHNOLOGIES LLC v. IANCU                          7



    limited communication bandwidth computer de-
    vice, said method comprising:
        issuing, from a limited communication
        bandwidth computer device to a remote
        computer, a request for an update data par-
        cel wherein the update data parcel is se-
        lected based on an operator controlled
        image viewpoint on the computer device
        relative to a predetermined image and the
        update data parcel contains data that is
        used to generate a display on the limited
        communication bandwidth computer de-
        vice
    ....
    10. The method of claim 1, wherein issuing the re-
    quest for an update data parcel further comprises
    preparing the request by associating a prioritiza-
    tion value to said request, wherein said prioritiza-
    tion value is based on the resolution of said update
    data parcel relative to that of other data parcels
    previously received by the limited communication
    bandwidth computer device, and wherein issuing
    said request is responsive to said prioritization
    value for issuing said request in a predefined pri-
    oritization order.
Id. col. 11 ll. 24–34, col. 12 ll. 22–30.
    The claimed step of “queuing the update data parcels
on the remote computer based on an importance of the up-
date data parcel as determined by the remote computer” is
at issue on appeal. Claim 6 of the ’506 patent, which de-
pends from claim 1, is representative. Together, these
claims recite:
    1. A method of retrieving large-scale images over
    network communications channels for display on a
8                         BRADIUM TECHNOLOGIES LLC v. IANCU




    limited communication bandwidth computer de-
    vice, said method comprising:
        ...
        processing, on the remote computer, source
        image data to obtain a series K1-N of deriv-
        ative images of progressively lower image
        resolution and wherein series image K0 be-
        ing subdivided into a regular array
        wherein each resulting image parcel of the
        array has a predetermined pixel resolution
        wherein image data has a color or bit per
        pixel depth representing a data parcel size
        of a predetermined number of bytes, reso-
        lution of the series K1-N of derivative im-
        ages being related to that of the source
        image data or predecessor image in the se-
        ries by a factor of two, and said array sub-
        division being related by a factor of two
        such that each image parcel being of a fixed
        byte size;
    ....
    6. The method of claim 1, wherein processing the
    source image data further comprises queuing the
    update data parcels on the remote computer based
    on an importance of the update data parcel as de-
    termined by the remote computer.
’506 patent col. 12 ll. 29–52, col. 13 ll. 14–17.
BRADIUM TECHNOLOGIES LLC v. IANCU                          9



                  II. Prior Art References
                         A. Reddy
    Reddy 2 discloses a system for optimizing network de-
livery and “visualization of near photorealistic 3D models
of terrain that can be on the order of hundreds of giga-
bytes.” J.A. 1204 ¶ 2. As Reddy explains, “[t]he time re-
quired to download and render such a model would prohibit
any real-time interaction using the current generation of
[Virtual Reality Modeling Language (“VRML”) 3] browsers.
It therefore becomes essential to manage level of detail
(LOD).” J.A. 1205 ¶ 12. To accomplish this, Reddy dis-
closes dynamically adjusting the terrain model’s LOD (i.e.,
resolution) based on factors such as distance from the
user’s viewpoint and screen size. J.A. 1205 ¶¶ 12–13.
Reddy uses a view-dependent image simplification algo-
rithm where sections of the terrain image (or tiles) of vary-
ing resolution are subdivided “using a hierarchical data
structure, such as a quad-tree,” which can be represented
as a tiled pyramid. J.A. 1206 ¶ 14. In other words, “[a] tile
at a given pyramid level will thus map onto four tiles [of
higher resolution] on the next higher level” and “at each
higher resolution area, the tiles cover half the geographical
area of the previous level.” Id. ¶ 15. Reddy explains that
this approach optimizes image data transfer over networks
because it does “not require access to the entire high-reso-
lution version of the [image]” at once. Id. ¶¶ 14, 17. In-
stead, image data is loaded only “for the region that the
user is viewing, and only at a sufficient resolution for the


    2   Martin Reddy et al., TerraVision II: Visualizing
Massive Terrain Databases in VRML, 19 IEEE Computer
Graphics & Applications, March/April 1999, at 30
(“Reddy”).
    3   VRML defines a standard file format for represent-
ing 3D interactive graphics and was designed to work over
the Internet. See J.A. 2530.
10                      BRADIUM TECHNOLOGIES LLC v. IANCU




user’s viewpoint.” Id. ¶ 17. Reddy’s Figure 1 illustrates its
pyramid representation:




Id. Fig. 1
     To implement the tiled pyramid structure, Reddy’s sys-
tem initially loads a single low-resolution image tile at the
top of the pyramid. J.A. 1207 ¶ 19. Once the system deter-
mines that a user’s viewpoint is approaching, that image
tile is replaced with four higher-resolution image tiles. As
the user’s viewpoint approaches even closer to any one of
these four tiles, this process continues until the maximum
resolution image tile is loaded.
     Reddy discloses two embodiments of its system. The
first uses a standard VRML browser for downloading im-
ages over the World Wide Web using JavaScript and Java
applets running in the browser to “extend VRML’s base
functionality . . . to offer application-specific management
of the virtual geographic environment.” J.A. 1205 ¶¶ 9, 10.
The standard VRML browser is implemented via a VRML
plug-in for common Internet browsers, such as Internet Ex-
plorer. J.A. 1209–10 ¶ 31. A Java applet communicates
with the VRML plug-in, allowing for access to and modifi-
cation of any part of the VRML scene, as well as easy
BRADIUM TECHNOLOGIES LLC v. IANCU                        11



traversal from one image data set of the loaded terrain to
another. J.A. 1210 ¶¶ 32–33.
     Reddy’s second embodiment centers on a custom ter-
rain visualization browser named TerraVision II. This cus-
tom browser can browse standard VRML data structures,
but provides several advantageous features not found in
off-the-shelf VRML browsers. J.A. 1205 ¶ 9; J.A. 1211
¶¶ 40–46. These additional features include, in relevant
part, (1) maintaining a low-resolution copy of the terrain
image on the client device; (2) using a coarse-to-fine image
loading algorithm to load new image data, such that lower-
resolution image data is displayed until higher-resolution
data becomes available; and (3) using a prediction algo-
rithm to predict the user’s viewing path of the image and
pre-fetch portions of the image data along that path to en-
able immediate rendering. J.A. 1211 ¶¶ 40–46.
    Reddy discloses that Terra Vision II is generally de-
signed to be used on high-end graphic workstations and
over high-speed network connections, such as “a gigabit-
per-second [Asynchronous Transfer Mode (‘ATM’)] network
with high-speed disk servers for fast response times.” Id.
¶ 48. Reddy states, however, that Terra Vision is not lim-
ited to only such environments, but “can also be imple-
mented on a PC connected to the Internet, or a standard
VRML browser on a laptop machine can be used to browse
the same data.” Id.
                      B. Hornbacker
    PCT Publication No. WO 99/41675 (“Hornbacker”) dis-
closes a computer network server that provides image data
to client workstations for display using graphical web
browsers. J.A. 1169, Abstract. Hornbacker solves network
and system performance problems when accessing large
image files by “tiling the image view so that computation
and transmission of the view data can be done in an incre-
mental fashion.” Id. The tiles are cached on the client
workstation and the server to reduce network traffic and
12                       BRADIUM TECHNOLOGIES LLC v. IANCU




view tile computation time. Id. Hornbacker discloses that
by tiling and caching, “relatively small amounts of data
need to be transmitted when the user selects a new view of
an image already received and viewed.” J.A. 1183, ll. 17–
21. Hornbacker explains that “tiling also allows the image
view server to effectively pre-compute view tiles that may
be required by the next view request. . . . [by] comput[ing]
view tiles that surround the most recent view request in
anticipation [of] a request for a shifted view.” J.A. 1177, ll.
26–29.
             III. Proceedings Before the Board
    Microsoft Corporation (“Microsoft”) petitioned the Pa-
tent Trial and Appeal Board (“the Board”) for inter partes
review of claims 1–20 of the ’343 patent and claims 1–21 of
the ’506 patent. 4 See Microsoft Corp. v. Bradium Techs.
LLC, IPR2016-00448, 2017 WL 3142423, at *1 (P.T.A.B.
July 24, 2017) (“448 FWD”); Microsoft Corp. v. Bradium
Techs. LLC, IPR2016-00449, 2017 WL 3206576, at *1
(P.T.A.B. July 26, 2017) (“449 FWD”). The Board instituted
both inter partes review proceedings on the single asserted
ground: obviousness under 35 U.S.C. § 103(a) over Reddy
in view of Hornbacker. 448 FWD, 2017 WL 3142423, at *3;
449 FWD, 2017 WL 3206576, at *1.
    Prior to institution, neither party sought construction
for any of the claim terms relevant to this appeal, and the
Board instituted review in both proceedings without con-
struing any of these terms. 448 FWD, 2017 WL 3142423,
at *3; 449 FWD, 2017 WL 3206576, at *3. After institution,
Bradium proposed a construction for the term “limited
bandwidth communications channel,” seeking to limit its
meaning to “a wireless or narrowband communications



     4  After Bradium filed this appeal, Bradium and Mi-
crosoft settled their dispute. Microsoft is thus no longer
participating in the appeal.
BRADIUM TECHNOLOGIES LLC v. IANCU                        13



channel.” Microsoft argued that no express construction
was needed. In its final written decisions, the Board re-
jected Bradium’s proposed construction and adopted the
term’s plain and ordinary meaning, which it concluded was
“a communications channel whose bandwidth is limited.”
448 FWD, 2017 WL 3142423, at *4; 449 FWD, 2017 WL
3206576, at *4. The Board noted that experts on both sides
agreed “limited bandwidth” and “narrowband” were synon-
ymous, and explained that the term was not limited to a
wireless channel, nor did the term imply a specific cause
for the bandwidth limitation (e.g., that the channel’s band-
width must be limited by technological constraints). 448
FWD, 2017 WL 3142423, at *4; 449 FWD, 2017 WL
3206576, at *4. The Board did not expressly construe any
other claim terms relevant to this appeal.
    In assessing the patentability of the claims, the Board
determined that Reddy alone or Reddy in view of Horn-
backer discloses all of the disputed claim limitations. The
Board first found that Reddy discloses the “limited band-
width communications channel” limitation of both the ’343
and ’506 patents. Specifically, the Board found that Reddy
expressly discloses that its TerraVision II system did not
require a broadband connection, but could “also be imple-
mented on a PC connected to the Internet.” 448 FWD, 2017
WL 3142423, at *9, *22; 449 FWD, 2017 WL 3206576, at
*10, *25. The Board further found that even if TerraVision
II was limited to a broadband connection, Reddy discloses
that “a standard VRML browser on a laptop machine can
be used to browse the same data,” and that “TerraVision II
is not required to view the VRML terrain data sets; it
simply increases browsing efficiency.” 448 FWD, 2017 WL
3142423, at *9; 449 FWD, 2017 WL 3206576, at *10. The
Board explained that its construction of this term was not
limited to a wireless channel and found that Reddy’s dis-
closure of using image tiling techniques “to access and vis-
ualize terrain data from a client on a laptop in military or
emergency response scenarios teaches or suggests” the
14                      BRADIUM TECHNOLOGIES LLC v. IANCU




claimed limited bandwidth communications channel. 448
FWD, 2017 WL 3142423, at *9; 449 FWD, 2017 WL
3206576, at *10.
    The Board also found that some of TerraVision II’s fea-
tures “could be implemented for a standard VRML browser
through the use of various Java scripts embedded in the
scene, or running externally to the browser.” 5 448 FWD,
2017 WL 3142423, at *9; 449 FWD, 2017 WL 3206576, at
*10. The Board rejected Bradium’s argument that Reddy
teaches away from using a standard VRML browser. It
found that, to the contrary, “the key feature disclosed in
Reddy that enables real-time interactions (even over the
World Wide Web link) is the view dependent level of detail
techniques,” which do not need to “operate only on high
speed network connections,” and which specifically enable
Reddy’s system to be implemented on a standard VRML
browser. 448 FWD, 2017 WL 3142423, at *22; 449 FWD,
2017 WL 3206576, at *25.
    Next, the Board determined that Reddy discloses the
“prioritization” limitations of the ’343 patent by teaching
two levels of prioritizing higher-resolution image tiles over


     5  The Board cited to a contemporaneous webpage
created by the developers of TerraVision II and submitted
by Bradium as an exhibit to its Patent Owner Response.
448 FWD, 2017 WL 3142423, at *9; 449 FWD, 2017 WL
3206576, at *9–10; Appellant’s Op. Br. 19 n.1; J.A. 4896–
901; SRI Int’l, Visualization System for SRI’s Digital Earth
Proposal, Digital Earth (Apr. 16, 1999 11:21:17 AM),
http://www.ai.sri.com/digital-earth/proposal/visualization-
system.html (“Digital Earth webpage”). The Board relied
on this webpage to inform its analysis of how a person of
ordinary skill in the art would interpret Reddy at the time
of the invention. 448 FWD, 2017 WL 3142423, at *9; 449
FWD, 2017 WL 3206576, at *9–10; Appellant’s Op. Br. 19
n.1.
BRADIUM TECHNOLOGIES LLC v. IANCU                         15



lower-resolution ones. Specifically, it found that Reddy dis-
closes the claimed prioritization based on image resolution
by teaching that higher-resolution image tiles are re-
quested over lower-resolution ones when a user crosses a
proximity threshold. 448 FWD, 2017 WL 3142423, at *18.
The Board also found that Reddy’s disclosure of pre-fetch-
ing higher resolution image tiles along a user’s predicted
path instead of lower-resolution images tiles further away
from the user’s path similarly taught the claimed prioriti-
zation. Id.
     The Board also determined that Reddy in view of Horn-
backer discloses the claimed “queuing the update data par-
cels on the remote computer based on an importance of the
update data parcel as determined by the remote computer”
limitation of the ’506 patent. 449 FWD, 2017 WL 3206576,
at *21. Specifically, the Board found that Reddy’s coarse-
to-fine algorithm ranked image tiles based on their im-
portance because it loaded higher-resolution tiles proxi-
mate to the user’s viewpoint ahead of lower-resolution tiles
further away from the viewed location. Id. at *20. The
Board further found that Hornbacker discloses an image
server that determines the importance of image tiles be-
cause it precomputes image tiles in anticipation of future
requests for those tiles based on the client’s past requests,
thus queuing the tiles based on its computation of im-
portance. Id. at *21.
    The Board thus determined that Microsoft had shown
by a preponderance of the evidence that the claims of the
’343 and ’506 patents are obvious in light of Reddy and
Hornbacker. Bradium appeals. We have jurisdiction pur-
suant to 28 U.S.C. § 1295(a)(4)(A).
                        DISCUSSION
    Bradium challenges both the Board’s claim construc-
tion and its conclusions regarding obviousness under 35
U.S.C. § 103. We address each issue in turn.
16                       BRADIUM TECHNOLOGIES LLC v. IANCU




                   I. Claim Construction
    We review the Board’s ultimate claim construction de
novo and any subsidiary factual findings involving extrin-
sic evidence for substantial evidence. AC Techs. S.A. v.
Amazon.com, Inc., 912 F.3d 1358, 1365 (Fed. Cir. 2019) (cit-
ing Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831,
841 (2015)). A factual finding is supported by substantial
evidence if a reasonable mind might accept the evidence to
support the finding. Polaris Indus., Inc. v. Arctic Cat, Inc.,
882 F.3d 1056, 1064 (Fed. Cir. 2018).
    Claim construction seeks to ascribe to claim terms the
meaning a person of ordinary skill in the art at the time of
invention would have given them. Phillips v. AWH Corp.,
415 F.3d 1303, 1312–14 (Fed. Cir. 2005) (en banc). In these
IPR proceedings, unexpired claims are given their broadest
reasonable interpretation (“BRI”) in light of the record evi-
dence and the understanding of a person of ordinary skill
in the pertinent art. 6 AC Techs., 912 F.3d at 1365; In re
Cuozzo Speed Techs., LLC, 793 F.3d 1268, 1279 (Fed. Cir.
2015) (en banc), aff’d, 136 S. Ct. 2131 (2016). In construing
terms, “the person of ordinary skill in the art is deemed to
read the claim term not only in the context of the particular
claim in which the disputed term appears, but in the


     6   The United States Patent and Trademark Office
has since revised its claim construction standard. See 83
Fed. Reg. 51,340, 51,358 (Oct. 11, 2018) (codified at 37
C.F.R. § 42.100(b)). For petitions filed on or after Novem-
ber 13, 2018, the Board construes a claim “in accordance
with the ordinary and customary meaning of such claim as
understood by one of ordinary skill in the art and the pros-
ecution history pertaining to the patent,” consistent with
our Phillips decision. 37 C.F.R. § 42.100(b). Because Mi-
crosoft filed its petitions before November 13, 2018, we ap-
ply the BRI standard pursuant to the prior version of 37
C.F.R. § 42.100(b) in reviewing these proceedings.
BRADIUM TECHNOLOGIES LLC v. IANCU                         17



context of the entire patent, including the specification.”
Phillips, 415 F.3d at 1313. Indeed, the specification “is the
single best guide to the meaning of a disputed term” and
“[u]sually, it is dispositive.” Id. “When the specification
‘makes clear that the invention does not include a particu-
lar feature, that feature is deemed to be outside the reach
of the claims of the patent, even though the language of the
claims, read without reference to the specification, might
be considered broad enough to encompass the feature in
question.’” Microsoft Corp. v. Multi-Tech Sys., Inc., 357
F.3d 1340, 1347 (Fed. Cir. 2004) (quoting SciMed Life Sys.,
Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337,
1341 (Fed. Cir. 2001)). The Board may properly rely on ex-
pert testimony “to explain terms of art, and the state of the
art, at any given time, but [such testimony] cannot be used
to prove the proper or legal construction of any instrument
of writing.” Teva, 135 S. Ct. at 841 (internal quotations
omitted).
    The Board construed “limited bandwidth communica-
tions channel” in both proceedings to have its plain and or-
dinary meaning of “a communications channel whose
bandwidth is limited.” 448 FWD, 2017 WL 3142423, at *4;
449 FWD, 2017 WL 3206576, at *4. The Board rejected
Bradium’s proposed construction of “a wireless or narrow-
band communications channel,” explaining that the term
does not “imply the cause of the limited bandwidth,” and
noting that neither patent’s specification defined the term.
448 FWD, 2017 WL 3142423, at *3–4; 449 FWD, 2017 WL
3206576, at *4. The Board also credited the deposition tes-
timony of the inventor, who admitted that a high number
of users could limit the available bandwidth of communica-
tions channels. 448 FWD, 2017 WL 3142423, at *4; 449
FWD, 2017 WL 3206576, at *4.
    On appeal, Bradium argues that the Board’s construc-
tion is too broad for two reasons. First, Bradium asserts
that the Board’s construction effectively reads the “limited
bandwidth” requirement out of the claims because it covers
18                      BRADIUM TECHNOLOGIES LLC v. IANCU




situations where the channel bandwidth is temporarily
limited by high concurrent user load, which Bradium ar-
gues can occur with any communications channel. Appel-
lant’s Op. Br. 38–39. Second, Bradium asserts that
different independent claims in the patents solve different
problems identified in the written description—bandwidth
limits on a network and limited availability of resources on
the client device—and argues that under the Board’s con-
struction, there is “no meaningful distinction between
claims directed to these different aspects of the invention.”
Appellant’s Reply Br. 6–7.
    Bradium contends that under the proper construction,
the claimed channel must be “substantially permanently
limited in bandwidth due to technical constraints on the
channel itself.” Appellant’s Op. Br. 38–39. In support,
Bradium points to the shared written description’s disclo-
sure of two separate causes of limited bandwidth condi-
tions: “limited bandwidth conditions may exist due to
either the direct technological constraints dictated by the
use of a low bandwidth data channel or indirect constraints
imposed on relatively high-bandwidth channels by high
concurrent user loads.” ’343 patent col. 3 ll. 9–14.
    We disagree with Bradium. The statement from the
shared written description on which Bradium relies distin-
guishes low-bandwidth channels from high-bandwidth
ones; it does not state that a limited bandwidth communi-
cations channel cannot be a high-bandwidth channel. See
id. In fact, this statement supports the Board’s construc-
tion because it makes clear that limited bandwidth may re-
sult from either “the direct technological constraints” on a
channel or “indirect constraints” such as “high concurrent
user loads.” Id.
    This single statement in the written description does
not serve as clear indication that the patentee meant to re-
define the term “limited bandwidth communications chan-
nel” to include a specific cause for the bandwidth limitation
BRADIUM TECHNOLOGIES LLC v. IANCU                           19



(e.g., that the channel’s bandwidth must be limited by di-
rect technological constraints). We have previously ex-
plained that “[t]o act as its own lexicographer, a patentee
must ‘clearly set forth a definition of the disputed claim
term’ other than its plain and ordinary meaning.” Thorner
v. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362, 1365
(Fed. Cir. 2012) (quoting CCS Fitness, Inc. v. Brunswick
Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002)). “It is not
enough for a patentee to simply disclose a single embodi-
ment or use a word in the same manner in all embodi-
ments, the patentee must ‘clearly express an intent’ to
redefine the term.” Id. (quoting Helmsderfer v. Bobrick
Washroom Equip., Inc., 527 F.3d 1379, 1381 (Fed. Cir.
2008)). The single statement describing two causes for lim-
ited bandwidth is not a clear and unambiguous definition
limiting the term to only one cause, contrary to its plain
and ordinary meaning. The written description makes
clear that the problem the patentee was attempting to
solve existed with both types of bandwidth limitations.
See, e.g., ’343 patent col. 3 ll. 40–43. We discern no error in
the Board’s refusal to limit the plain meaning of the term
to channels limited by “direct technological constraints,”
such as wireless technology.
    The Board’s construction is also consistent with the
testimony of the inventor of the ’343 and ’506 patents. See
Howmedica Osteonics Corp. v. Wright Med. Tech., Inc., 540
F.3d 1337, 1347 & n.5 (Fed. Cir. 2008); Voice Techs. Grp.,
Inc. v. VMC Sys., Inc., 164 F.3d 605, 615 (Fed. Cir. 1999)
(explaining that although inventor testimony cannot
change the scope of the claims from their meaning at the
time of invention, “[a]n inventor is a competent witness to
explain the invention and what was intended to be con-
veyed by the specification and covered by the claims”); see
also AbbVie Inc. v. Mathilda & Terence Kennedy Inst. of
Rheumatology Tr., 764 F.3d 1366, 1377 (Fed. Cir. 2014) (af-
firming a claim construction that was supported by the in-
trinsic evidence and the inventor’s testimony). In the
20                      BRADIUM TECHNOLOGIES LLC v. IANCU




course of his testimony about the meaning of a term used
in his declaration, the inventor testified that the invention
operated in a technical environment allowing streaming of
image data “over a limited communication such as dial up
or wireless,” and that this bandwidth limitation “can be in-
herent in the communication itself like latency or can be
limited by the amount of users,” but the invention could
still “allow full movement mobility.” J.A. 3135 (40:22–
41:10). Bradium attempts to explain this testimony away
as a description of only one commercial product, not an
opinion on the scope of the invention. See Appellant’s Op.
Br. 40. Reading the testimony in context shows otherwise.
The inventor described the claimed invention as “some-
thing that embodied everything we developed since 1999,”
and not merely one product. J.A. 3135 (40:22–41:6, 41:16–
22). The Board relied on this testimony to understand the
particular meaning the term “limited bandwidth communi-
cations channel” had to a person of ordinary skill in the art
at the time of invention. This factual finding supports the
Board’s legal determination that, in the context of the ’343
and ’506 patents, the term has its plain and ordinary mean-
ing. See Teva, 135 S. Ct. at 841.
     Bradium’s second argument distinguishing the prob-
lems allegedly solved by different independent claims fares
no better. Instead of a channel, claim 1 of the ’343 patent
is directed to “[a] method of retrieving large-scale images
over network communications channels for display on a
limited communication bandwidth computer device.” ’343
patent col. 11 ll. 24–26. We discern no reason why the
Board’s construction of “limited bandwidth communica-
tions channel” would prevent a device displaying such im-
ages retrieved according to this claimed method from
having limited bandwidth. Additionally, Bradium admit-
ted to the Board that such devices “are frequently con-
strained by limited bandwidth conditions,” which
according to Bradium, include “high concurrent user load
(cellular towers potentially servicing multiple users).”
BRADIUM TECHNOLOGIES LLC v. IANCU                            21



J.A. 572. That the same causes of bandwidth limits may
affect both limited bandwidth communications channels
and limited communication bandwidth devices only sup-
ports the conclusion that the Board’s construction is rea-
sonable under the BRI standard.
    In light of the foregoing, we conclude that the Board
did not err in construing the term “limited bandwidth com-
munications channel” to mean “a communications channel
whose bandwidth is limited,” as this construction follows
the claim’s plain language read in light of the written de-
scription.
          II. Obviousness Under 35 U.S.C. § 103
    Obviousness is a question of law with underlying fac-
tual findings relating to the scope and content of the prior
art, differences between the prior art and the claims at is-
sue, the level of ordinary skill in the pertinent art, the pres-
ence or absence of a motivation to combine or modify with
a reasonable expectation of success, and any objective indi-
cia of non-obviousness. Acorda Therapeutics, Inc. v. Rox-
ane Labs., Inc., 903 F.3d 1310, 1328 (Fed. Cir. 2018) (citing
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007)); Ari-
osa Diagnostics v. Verinata Health, Inc., 805 F.3d 1359,
1364 (Fed. Cir. 2015). As with claim construction, we re-
view the Board’s factual findings for substantial evidence
and the Board’s legal conclusion on obviousness de novo.
Amerigen Pharm. Ltd. v. UCB Pharma GmbH, 913 F.3d
1076, 1086 (Fed. Cir. 2019).
    Bradium argues that the Board erred in its obvious-
ness analysis because Reddy, alone or in combination with
Hornbacker, fails to disclose four features of the claimed
invention: (1) the “limited bandwidth communications
channel” limitation; (2) prioritization based on resolution
among image tiles selected for and pending retrieval as
claimed in claim 15 of the ’343 patent; (3) prioritization
based on a prioritization value as claimed in claims 10 and
11 of the ’343 patent; and (4) queuing update data parcels
22                      BRADIUM TECHNOLOGIES LLC v. IANCU




on the remote computer based on their importance as re-
cited in claims 6, 13, and 20 of the ’506 patent. We address
each argument in turn.
     A. “Limited Bandwidth Communications Channel”
    In this case, the question of whether a “limited band-
width communications channel” limitation is taught in the
prior art turns on whether Reddy discloses that its Ter-
raVision II system, or a standard VRML browser embody-
ing the relevant features of TerraVision II, can operate
over a limited bandwidth communications channel.
Bradium argues that Reddy’s TerraVision II browser was
designed to be used exclusively with high-speed broadband
networks and therefore cannot support the Board’s find-
ings. Bradium points to Reddy’s disclosure that Ter-
raVision II can operate on a high-speed network or on a PC
connected to the Internet, both of which it characterizes as
“high-bandwidth situations,” and contrasts that with
Reddy’s disclosure of a laptop that runs only the standard
VRML browser “for lower-bandwidth” needs. Appellant’s
Op. Br. 42, 45.
    Bradium also argues that Reddy’s standard VRML
browser embodiment provides no support for the Board’s
findings because it does not include the relevant features
of TerraVision II (i.e., coarse-to-fine and predict-and-pre-
fetch algorithms) on which the Board relied in its obvious-
ness analysis. Bradium contends that a person of ordinary
skill in the art would not have been motivated to modify
the standard VRML browser to include these relevant fea-
tures of TerraVision II because Reddy teaches away from
implementing these features over a non-broadband connec-
tion by disclosing that these features would “run unaccept-
ably slowly” in such situations. Appellant’s Op. Br. 43–44.
In support, Bradium cites to a declaration of its expert sub-
mitted with its Patent Owner Response in IPR2016-00449.
In that declaration, Bradium’s expert pointed to Reddy’s
discussion of a related project to develop a 3D model of the
BRADIUM TECHNOLOGIES LLC v. IANCU                        23



Monterey Bay National Marine Sanctuary (“Monterey Bay
Project”), and argued that this related project proved that
using multi-resolution tiling techniques, like the ones dis-
closed in Reddy, over a low-bandwidth network would be
too slow to be practical.
     We agree with the Board that both of Reddy’s embodi-
ments disclose the claimed “limited bandwidth communi-
cations channel” limitation. First, Reddy’s TerraVision II
browser meets this limitation. Bradium’s arguments to the
contrary presuppose that the Board’s construction of this
term was erroneous, and that the correct construction of
the term must exclude broadband communications chan-
nels. As we explained above, however, the Board correctly
construed the term to have its plain and ordinary meaning
of “a communications channel whose bandwidth is limited,”
which does not exclude broadband communications chan-
nels that can have limited bandwidth due to high concur-
rent user load. Therefore, even if TerraVision II only
operates over broadband networks, Reddy still discloses
this limitation under the proper construction of the term.
     In any case, the Board found that Reddy’s TerraVision
II is not limited to broadband networks, and substantial
evidence supports that finding. Reddy discloses that Ter-
raVision II “can also be implemented on a PC connected to
the Internet.” J.A. 1211 ¶ 48. Although Bradium assumes
that a PC connected to the Internet is a “high-bandwidth
situation[],” it provides no support for that assumption,
and we find none in Reddy. Reddy distinguishes the im-
plementation of TerraVision II on a PC connected to the
Internet from one where a high-speed “gigabit-per-second
ATM network with high-speed disk servers” is used. Id.
    Further, the Board did not rely exclusively on Reddy’s
TerraVision II embodiment for its findings. The Board also
pointed to Reddy’s teachings that “Terra Vision II is not
required to view the VRML terrain data sets; it simply in-
creases browsing efficiency,” and that “[a]ny standard
24                        BRADIUM TECHNOLOGIES LLC v. IANCU




VRML browser can interact with these data.” Id. ¶ 47. As
there is no dispute that a standard VRML browser can op-
erate over lower-bandwidth communications channels, see
Appellant’s Op. Br. 42, the above-described uses support
the Board’s finding that Reddy discloses the claimed limi-
tation.
     The Board was also correct to reject Bradium’s argu-
ment that Reddy teaches away from modifying a standard
VRML browser with TerraVision II’s features. A prior art
reference teaches away if it “criticize[s], discredit[s], or oth-
erwise discourage[s] the solution claimed.” In re Fulton,
391 F.3d 1195, 1201 (Fed. Cir. 2004). Reddy discloses that
its “implementation uses Java scripting to extend VRML’s
base functionality.” J.A. 1205 ¶ 10. Bradium’s own Digital
Earth webpage exhibit, which describes the operation of
Reddy’s TerraVision II system, also explains that using ja-
vascript and Java applet techniques allows for “encapsu-
lat[ion of] much of the Digital Earth functionality into a
standard VRML application.” J.A. 4899. The webpage
goes on to state that some of TerraVision II’s features
“could be implemented for a standard VRML browser
through the use of various Java scripts embedded in the
scene, or running externally to the browser.” Id. Thus, in-
stead of teaching away from implementing TerraVision II’s
features on a standard VRML browser, both Reddy and the
Digital Earth webpage encourage such implementation,
particularly for military and emergency environments
where the available bandwidth may be limited. The
Board’s finding that Reddy’s “view dependent level of detail
techniques” is its key feature that specifically enabled im-
plementing Reddy’s system on a standard VRML browser
only supports this conclusion. As the Board explained,
nothing in these techniques “implicates or specifies the
speed or bandwidth of the communication connection over
which the techniques are designed to operate.” 448 FWD,
2017 WL 3142423, at *22; 449 FWD, 2017 WL 3206576, at
*25.
BRADIUM TECHNOLOGIES LLC v. IANCU                            25



    Bradium’s expert’s reliance on the related Monterey
Bay Project for support is misplaced. Reddy discloses that
the Monterey Bay Project “uses multiresolution techniques
to deliver these large data amounts over a 28K modem con-
nection.” J.A. 1204. Bradium conceded in its Patent
Owner Response in IPR2016-00448 that “narrowband or
otherwise limited bandwidth communications chan-
nel[s] . . . . generally include non-broadband communica-
tions channels, such as [a] wired dial-up connection, which
was a common consumer-level communications channel in
1999.” J.A. 568. Thus, rather than supporting Bradium’s
teaching away argument, the Monterey Bay Project
demonstrates that the type of multiresolution image deliv-
ery techniques that Reddy discloses can be used over lim-
ited bandwidth communications channels, such as dial-up
connections.
    In light of the foregoing, we hold that substantial evi-
dence supports the Board’s determination that Reddy dis-
closes the claimed limited bandwidth communications
channel.
               B. Claim 15 of the ’343 Patent
    Claim 15 of the ’343 patent requires prioritization of
image data parcels “among a plurality of selected data par-
cels pending retrieval . . . based on the difference in the res-
olution.” ’343 patent col. 13 ll. 16–21. Bradium argues on
appeal that the Board erred by relying on Reddy’s disclo-
sure to meet these limitations because Reddy only discloses
prioritization between currently requested image tiles and
those previously retrieved, and does not disclose prioritiza-
tion based on resolution. Appellant’s Op. Br. 50–52.
    We need not reach the merits of these arguments be-
cause Bradium waived them by failing to present them to
the Board. Instead, Bradium argued to the Board only that
26                       BRADIUM TECHNOLOGIES LLC v. IANCU




Reddy did not teach prioritization at all. 7 For example,
Bradium asserted in its Patent Owner Response in
IPR2016-00448 that TerraVision II’s coarse-to-fine algo-
rithm “does not teach or disclose prioritization,” that
Reddy’s “[d]istance-based LOD . . . . is not prioritization of
requests for tiles,” and that Reddy’s pre-fetching “discloses
nothing about the order of tile retrieval.” J.A. 587–88.
Bradium further asserted that “TerraVision II is silent as
to any other form of prioritization,” and that “Hornbacker
does not disclose prioritization of retrieval of tiles at all.”
J.A. 588–89. Lastly, in distinguishing claim 15 from claim
10, Bradium argued that claim 15 “merely require[s] the
use of priority without associating prioritization values.”
J.A. 592.
    Bradium contends that it preserved its more particu-
larized arguments, citing to the transcript of the oral hear-
ing before the Board for support. Appellant’s Reply Br. 21–
22. During the hearing, however, Bradium only argued
that neither prior art reference discloses prioritization. For
example, Bradium’s counsel stated that Reddy’s coarse-to-
fine algorithm is “not a prioritization by the system for re-
trieval,” that “[d]istance-based LOD has nothing to do with
prioritization,” and that pre-fetching “assumes the missing
[prioritization] element.” J.A. 1092–96. Bradium’s counsel
also argued that Hornbacker’s pre-calculation does not
teach prioritization because “[p]re-calculation is com-
pletely different from the . . . handling of tile requests.”
J.A. 1097. Nothing in these statements suggests that




     7   The heading of this section of Bradium’s Patent
Owner Response and the section’s first paragraph referred
to the lack of prioritization based on resolution. J.A. 586–
87. Bradium’s arguments in this section, however, focused
exclusively on its contention that neither prior art refer-
ence discloses prioritization in any form. See J.A. 586–90.
BRADIUM TECHNOLOGIES LLC v. IANCU                         27



Bradium preserved the arguments that it now raises on ap-
peal.
     Because Bradium failed to argue to the Board that nei-
ther Reddy nor Hornbacker disclose prioritization of image
tiles among those selected and pending retrieval, or priori-
tization based on resolution, we conclude that those argu-
ments are waived.
          C. “Associating a Prioritization Value”
     Claims 10 and 11 of the ’343 patent depend on claim 1,
and claim the additional step of “preparing the request by
associating a prioritization value to said request” for image
data. ’343 patent col. 12 ll. 22–33. It is undisputed that
neither Reddy nor Hornbacker expressly disclose a specific
prioritization value associated with a request. Appellant’s
Op. Br. 47–48; Appellee’s Br. 26. Instead, the question here
is whether Reddy’s teaching of prioritizing certain image
tiles over others discloses to a person of ordinary skill in
the art that a prioritization value is used. 8 We agree with
the Board that it does.
    Bradium argues that because the prior art references
on which the Board relied do not explicitly disclose a dis-
tinct prioritization value associated with a request, the
Board implicitly construed the claim term to not require
this value, and read it out of the claim. Bradium asserts
that association of a distinct value to a request “is not in-
herent in issuing sequenced requests,” and the general




    8   Bradium states that the Board found this claim
limitation obvious based on “the combination of Reddy and
Hornbacker.” Appellant’s Op. Br. 47. The Board, however,
relied solely on Reddy in its obviousness analysis of this
claim limitation. See 448 FWD, 2017 WL 3142423, at *17–
19.
28                       BRADIUM TECHNOLOGIES LLC v. IANCU




concept of prioritization does not necessarily require the
use of a prioritization value. Appellant’s Op. Br. 48.
     The claims require prioritization, however, not se-
quencing, and Bradium fails to explain how prioritization
implemented on a computer can be accomplished without
associating some value with a request to track its priority. 9
The Board found that Reddy’s TerraVision II includes
coarse-to-fine and predict-and-pre-fetch algorithms, both of
which prioritize some image tiles over others—the first by
prioritizing delivery of higher resolution tiles over lower
ones once a user crosses a proximity threshold, and the sec-
ond by prioritizing image tiles along a user’s predicted
flight path over others. 448 FWD, 2017 WL 3142423, at
*18. We agree with the Board that both algorithms require
that some tiles have higher priority than others, and this
would fairly suggest to a person of ordinary skill in the art
that a prioritization value is thus associated with requests
for these tiles. See In re Baird, 16 F.3d 380, 383 (Fed. Cir.
1994) (“[A] reference must be considered not only for what
it expressly teaches, but also for what it fairly suggests.”
(alteration in original)); In re Aslanian, 590 F.2d 911, 914
(CCPA 1979) (explaining that in determining obviousness,
all references are assessed “on the basis of what they rea-
sonably disclose and suggest to one skilled in the art” (quot-
ing In re Baum, 374 F.2d 1004, 1009 (CCPA 1967))).




     9  Bradium also asserts that the Board did not rely on
a finding that prioritizing requests would inherently re-
quire associating a prioritization value to each request.
Appellant’s Reply Br. 18. Bradium is mistaken. The Board
found that TerraVision II’s “two levels of priority”—its
coarse-to-fine and predict-and-pre-fetch algorithms—are
implementations of the claimed “prioritization value based
on the resolution of the update parcel relative to parcels
previously received.” 448 FWD, 2017 WL 3142423, at *18.
BRADIUM TECHNOLOGIES LLC v. IANCU                            29



     Bradium’s contention that the claims require “a partic-
ular value” is not convincing. The claim language requires
only a prioritization value, not a particular prioritization
value. To the extent Bradium is attempting to read into
the claims the prioritization value function disclosed in the
written description, it is long-settled that even though
“claims must be read in light of the specification of which
they are a part, it is improper to read limitations from the
written description into a claim.” Wenger Mfg., Inc. v. Coat-
ing Mach. Sys., Inc., 239 F.3d 1225, 1237 (Fed. Cir. 2001)
(citing Tate Access Floors, Inc. v. Maxcess Techs., Inc., 222
F.3d 958, 966 (Fed. Cir. 2000)).
    In light of the foregoing, we conclude that substantial
evidence supports the Board’s finding that Reddy discloses
the claimed step of “associating a prioritization value” with
a request for image data.
   D. “Queuing the Update Data Parcels on the Remote
          Computer Based on an Importance”
     Dependent claims 6, 13, and 20 of the ’506 patent claim
the step of “queuing the update data parcels on the remote
computer based on an importance of the update data parcel
as determined by the remote computer.” ’506 patent col. 13
ll. 14–17, col. 14 ll. 14–17, col. 15 ll. 16–20. 10 The question
here is whether the combination of Reddy and Hornbacker
discloses this limitation. We agree with the Board that it
does.
    Bradium argues that neither of Reddy’s coarse-to-fine
or predict-and-pre-fetch algorithms can satisfy the claimed
limitation because neither algorithm ranks the importance
of image tiles among those requested in a single request.
Appellant’s Op. Br. 53–54. Bradium further contends that


    10  The claimed “remote computer” refers to a server
that sends image data in response to requests by a client
device. Appellant’s Op. Br. 54; Appellee’s Br. 30.
30                      BRADIUM TECHNOLOGIES LLC v. IANCU




these two algorithms fail to disclose this limitation because
they are part of Reddy’s TerraVision II system that resides
on the client, not on the “remote computer.” Id. at 54. With
respect to Hornbacker, Bradium argues that the Board
failed to articulate how pre-computation of image tiles sat-
isfies the queuing step because the image tiles are selected
“when a particular view is requested.” Id. To the contrary,
substantial evidence supports a finding that Reddy in view
of Hornbacker discloses this limitation.
     As discussed above, Reddy discloses that as a user’s
viewpoint approaches a particular location on the image,
higher-resolution image tiles are loaded and sent to the cli-
ent device instead of lower-resolution ones. Bradium con-
ceded this before the Board. See 449 FWD, 2017 WL
3206576, at *20 (noting that Bradium conceded that when
Reddy’s coarse-to-fine algorithm is used, “higher-resolution
tiles are . . . loaded based on proximity of the user to the
location” (emphasis omitted)). Relying on expert testi-
mony, the Board also found that queues are “ubiquitous
data structures in computer science” that would be used to
rank by importance. Id. Applying the same analysis, the
Board determined that Reddy’s predict-and-pre-fetch algo-
rithm similarly discloses ranking and queueing based on
importance because the algorithm pre-fetches higher-reso-
lution image tiles “based on proximity of the users to the
tiles” (i.e., the higher-resolution tiles along a user’s
flightpath are ranked as more important than lower-reso-
lution ones further away). Thus, substantial evidence sup-
ports the Board’s findings that Reddy’s coarse-to-fine and
predict-and-prefetch algorithms disclose that higher-reso-
lution image tiles are ranked as more important than
lower-resolution ones and are queued for transmission to
the client device. Id.
    Bradium’s arguments with respect to Reddy’s Ter-
raVision II system residing locally are similarly unavail-
ing. The Board determined that Hornbacker discloses a
remote server that computes the importance of image tiles
BRADIUM TECHNOLOGIES LLC v. IANCU                         31



based on previous requests and queues them for delivery to
the client device once the predicted view is requested. Id.
at *20–21. Bradium asserts that this determination is er-
roneous because Hornbacker’s server lacks the information
needed to make an importance determination concerning
any given tile. We disagree.
    Hornbacker discloses that its “background view com-
poser computes view tiles that surround the most recent
view request in anticipation [of] a request for a shifted
view.” J.A. 1177, ll. 27–29 (emphasis added). Thus, Horn-
backer’s background view composer, which is located on its
server, possesses sufficient information and makes deter-
minations on the importance of a given tile.
    The remainder of Bradium’s arguments concerning
this claim limitation lack merit because they attack the dis-
closures of the two references individually. A finding of ob-
viousness, however, cannot be overcome “by attacking
references individually where the rejection is based upon
the teachings of a combination of references.” In re Merck
& Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re
Keller, 642 F.2d 413, 425 (CCPA 1981)).
    In light of the foregoing, we conclude that substantial
evidence supports the Board’s finding that Reddy in view
of Hornbacker discloses the claimed step of “queuing the
update data parcels on the remote computer based on an
importance of the update data parcel as determined by the
remote computer.”
                       CONCLUSION
    We have considered Bradium’s remaining arguments
but find them unpersuasive. We hold that the Board cor-
rectly construed “limited bandwidth communications chan-
nel” in both proceedings to mean “a communications
channel whose bandwidth is limited,” and that substantial
evidence supports the Board’s obviousness determinations.
Therefore, the Board’s decisions finding that the
32                     BRADIUM TECHNOLOGIES LLC v. IANCU




challenged claims of the ’343 and ’506 patents are invalid
as obvious are affirmed.
                      AFFIRMED
                         COSTS
     No costs.